This Cause upon Bill and Answer was this day opened unto this Court by Andrew Rutledge Esq. of Counsel for the Complainant; The Scope of the Complainant’s Bill being for a Discovery of certain Deeds and Conveyances of the real Estate and Inheritance of the Complainant Devised to him in fee by the last Will of his Brother John Beresford of the Kingdom of great Britain Esq., which Said Deeds and Conveyances came into the Defendants possession by virtue of a Letter of Attorney to him made jointly, with Richard Hill Esq. deceased, by John Herman one of the Executors and Trustees for the Term of Ninety Nine Years in the Said Will named and Since dead; And that the Defendant may be Ordered and directed by this Court to deliver up to the Complainant all the Conveyances  Of the said Estate was the Substance of the Complainant’s Bill. To which the Defendant made Answer, and by his Said Answer confessed the several Facts suggested in the Complainant’s Bill which regard himself to be true, But Submits to the Judgment of this Honorable Court, whether the Complainant is intitled to receive the Said Deeds and Conveyances out of his Custody, and prayed that he may be indemnifyed under the Authority of this Court for what he shall be Ordered in the Premisses; It was thereupon Moved by Counsel for the Parties in this Cause, That the Decree of this Court in this Cause to be made be according to the prayer of the Bill: The Court having taken the same into Consideration Doth Order, That the Defendant in this Cause Do produce and deliver into the hands of the Register of this Court the Copy of the Will of John Beresford Esq. taken out *428of the Prerogative Court of Canterbury and also all and every other the Title Deeds Conveyances Writings and Papers any way concerning the Said Estate, which by the Complainant’s Bill were prayed for and by the Defendant’s Answer were Confessed to be in the Defendant’s hands, to be Subject to the further Order and direction of this Court.
Alexr Stewart Deputy Register in Chancery